     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 1 of 22 Page ID #:1




 1
     Joel E. Elkins (SBN 256020)
     jelkins@weisslawllp.com
 2   WEISSLAW LLP
 3   9107 Wilshire Blvd., Suite 450
     Beverly Hills, CA 90210
 4   Telephone: 310/208-2800
 5   Facsimile: 310/209-2348

 6 Attorneys for Plaintiff

 7

 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11 FRED DIETZ,                                       Case No. ____________________

12                       Plaintiff,
13                                                   COMPLAINT FOR VIOLATIONS
           v.                                        OF THE FEDERAL SECURITIES
14                                                   LAWS
15 GILAT SATELLITE NETWORKS
     LTD., DOV BAHARAV, ELYEZER                      JURY TRIAL DEMANDED
16 SHKEDY, DAFNA COHEN, MEIR

17 SHAMIR, DAFNA SHARIR, AMIR
     OFEK, ISHAY DAVIDI, AYLON
18 RAFAELI, and AMIRAM BOEHM,

19
                         Defendants.
20

21

22         Plaintiff Fred Dietz (“Plaintiff”), by his undersigned attorneys, for his
23
     complaint against defendants, alleges upon personal knowledge with respect to
24

25 himself, and upon information and belief based upon, inter alia, the investigation of

26
     counsel as to all other allegations herein, as follows:
27

28
                                  1
       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 2 of 22 Page ID #:2




 1                            NATURE OF THE ACTION

 2         1.    This action is brought by Plaintiff against Gilat Satellite Networks Ltd.
 3
     (“Gilat” or the “Company”) and the members of its Board of Directors (the “Board”
 4
 5 or the “Individual Defendants”) for their violations of Sections 14(a) and 20(a) of
 6 the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),
 7
     78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17
 8
 9 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to
10 which Gilat will be acquired by Comtech Telecommunications Corp. (“Comtech”)
11
   through its wholly owned subsidiary Convoy Ltd. (“Merger Sub”) (the “Proposed
12
13 Transaction”).
14         2.    On January 29, 2020, Gilat and Comtech issued a joint press release
15
     announcing they had entered into an Agreement and Plan of Merger dated January
16
17 29, 2020 (the “Merger Agreement”).           Pursuant to the terms of the Merger
18 Agreement, Gilat stockholders will be entitled to receive a combination of (a) $7.18
19
   in cash, plus (b) 0.08425 of a share of Comtech common stock for each Gilat share
20
21 they own (the “Merger Consideration”). The Proposed Transaction has an enterprise
22 value of approximately $532.5 million.
23
         3.     On March 2, 2020, Comtech filed a Form S-4 Registration Statement
24
25 (the “Registration Statement”) with the SEC. The Registration Statement, which
26 recommends that Gilat stockholders vote in favor of the Proposed Transaction, omits
27
28
                                  2
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 3 of 22 Page ID #:3




 1 or misrepresents material information concerning, among other things: (i) the
 2 Company’s financial projections and the data and inputs underlying the financial
 3
     valuation analyses that support the fairness opinion provided by the Company’s
 4
 5 financial advisor, Jefferies LLC (“Jefferies”); (ii) the background of the Proposed
 6 Transaction; and (iii) Gilat’s additional financial advisor’s potential conflicts of
 7
     interest. Defendants authorized the issuance of the false and misleading Registration
 8
 9 Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.
10         4.      In short, unless remedied, Gilat’s public stockholders will be
11
     irreparably    harmed      because     the    Registration     Statement’s     material
12
13 misrepresentations and omissions prevent them from making a sufficiently informed
14 voting decision on the Proposed Transaction. Plaintiff seeks to enjoin the
15
   stockholder vote on the Proposed Transaction unless and until such Exchange Act
16
17 violations are cured.
18                             JURISDICTION AND VENUE
19
           5.      This Court has jurisdiction over the claims asserted herein for violations
20
21 of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated
22 thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28
23
   U.S.C. § 1331 (federal question jurisdiction).
24
25         6.      This Court has jurisdiction over the defendants because each defendant
26 is either a corporation that conducts business in and maintains operations within this
27
28
                                  3
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 4 of 22 Page ID #:4




 1 District, or is an individual with sufficient minimum contacts with this District so as
 2 to make the exercise of jurisdiction by this Court permissible under traditional
 3
     notions of fair play and substantial justice.
 4
 5         7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

 6 Plaintiff’s claims arose in this District, where a substantial portion of the actionable
 7
     conduct took place, where most of the documents are electronically stored, and
 8
 9 where the evidence exists. Gilat’s U.S. subsidiary, Wavestream Corporation, is
10 based in San Dimas, California. Moreover, each of the Individual Defendants, as
11
   Company officers or directors, has extensive contacts within this District.
12
13                                     PARTIES

14         8.     Plaintiff is, and has been at all times relevant hereto, a continuous
15
     stockholder of Gilat.
16
17         9.     Defendant Gilat is incorporated in Israel with its principal executive
18 offices located at Gilat House, 21 Yegia Kapayim Street, Kiryat Arye, Petah Tikva,
19
   4913020 Israel. The Company is a global provider of satellite-based broadband
20
21 communications that designs and manufactures ground-based satellite
22 communications equipment and provides comprehensive solutions and end-to-end
23
   services. Gilat’s common stock is traded on the NASDAQ Global Select Market
24
25 under the ticker symbol “GILT.”
26         10.    Defendant Dov Baharav (“Baharav”) has been Chairman of the Board
27
28
                                  4
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 5 of 22 Page ID #:5




 1 since May 2014 and previously served as the Company’s interim Chief Executive
 2 Officer (“CEO”) from May 2015 through March 2016.
 3
           11.   Defendant Elyezer Shkedy (“Shkedy”) has been a director of the
 4
 5 Company since June 2016.
 6         12.   Defendant Dafna Cohen (“Cohen”) has been a director of the Company
 7
     since December 2014.
 8
 9         13.   Defendant Meir Shamir (“Shamir”) has been a director of the Company

10 since May 2016.
11
         14. Defendant Dafna Sharir (“Sharir”) has been a director of the Company
12
13 since May 2016.
14         15.   Defendant Amir Ofek (“Ofek”) has been a director of the Company
15
     since December 2014.
16
17         16.   Defendant Ishay Davidi (“Davidi”) has been a director of the Company
18 since December 2012.
19
         17. Defendant Aylon Rafaeli (“Rafaeli”) has been a director of the
20
21 Company since May 2016.
22         18.   Defendant Amiram Boehm (“Boehm”) has been a director of the
23
     Company since December 2012.
24
25         19.   Defendants identified in paragraphs 10-18 are collectively referred to
26 herein as the “Board” or the “Individual Defendants.”
27
28
                                  5
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 6 of 22 Page ID #:6




 1                            OTHER RELEVANT ENTITIES

 2         20.   Comtech is a Delaware corporation with its principal executive offices
 3
     located at 68 South Service Road, Suite 230, Melville, NY 11747. Comtech is a
 4
 5 leading provider of advanced communications solutions for both commercial and
 6 government customers worldwide. Comtech’s solutions fulfill its customers’ needs
 7
     for secure wireless communications in some of the most demanding environments,
 8
 9 including those where traditional communications are unavailable or cost-
10 prohibitive, and in mission-critical scenarios where performance is crucial.
11
   Comtech’s common stock trades on the NASDAQ Global Select Market under the
12
13 ticker symbol “CMTL.”
14         21.   Merger Sub is organized under the laws of Israel and is a wholly-owned
15
     subsidiary of Comtech.
16
17                            SUBSTANTIVE ALLEGATIONS
18 Background of the Company and the Proposed Transaction
19
        22. Gilat is a global provider of satellite-based broadband communications.
20
21 The Company’s portfolio consists of a cloud-based satellite network platform, Very
22 Small Aperture Terminals, amplifiers, high-speed modems, and high performance
23
   on-the-move antennas, among others. The Company’s products and solutions
24
25 address key applications such as broadband access, cellular backhaul, enterprise, in-
26 flight connectivity, maritime, trains, defense and public safety. Gilat has sold over
27
28
                                  6
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 7 of 22 Page ID #:7




 1 1.5 million satellite terminals spanning approximately 90 countries with over 500
 2 active networks.
 3
           23.   Gilat has 20 sales and support offices worldwide, four Network
 4
 5 Operation Centers, and five research and development centers. Gilat’s products are
 6 sold to communication service providers and operators that use satellite
 7
     communications to serve enterprise, government and residential users, to mobile
 8
 9 network operators and to system integrators that use the Company’s technology.
10 Gilat’s solutions and services are also sold to defense and homeland security
11
   organizations and directly to end-users in various market segments, including in
12
13 certain countries in Latin America.
14         24.   In 2018, Gilat generated approximately 15% of its revenue from the
15
     agreement with Gilat’s U.S. based subsidiary, Wavestream and its U.S. system
16
17 integrator customer. Wavestream is a provider of Solid State Amplifiers and Block
18 Upconverters.
19
          25. On November 19, 2019, the Company announced its financial results
20
21 for the third quarter of 2019. For the quarter, revenue increased to $63.4 million,
22 compared to $59.7 million in the second quarter of 2019 and $62.8 million in the
23
   third quarter of 2018. The Company’s GAAP operating income increased 17.1% to
24
25 $7.0 million, compared to $6.0 million in the third quarter of 2018, and increased
26 43.1% from $4.9 million in the second quarter of 2019. The Company’s CEO, Yona
27
28
                                  7
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 8 of 22 Page ID #:8




 1 Ovadia (“Ovadia”), commented on the quarter’s financial results:
 2         We achieved significant milestones in the Third Quarter, both on the
 3         financial and the business sides, as we continued to execute our strategy
           to build high quality, profitable revenues through our growth engines
 4         of Broadband, Mobile Cellular Backhaul and Mobility IFC.
 5
           On the financial side we attained substantial progress as we continued
 6         to improve profitability. We have attained a record achievement of
 7         double-digit millions of dollars of Adjusted EBITDA, $10.1 million to
           be exact. This has been achieved only once before since we made
 8         growth in profitability one of the pillars of our strategy, and we have
 9         every intention to repeat it going forward.

10         On the business side, I am excited to report that Gilat reached a
11         landmark achievement with the selection of Gilat’s platform by SES for
           the O3b mPOWER Medium Earth Orbit (MEO) Communications
12         System. Gilat was selected due to our innovative ground segment, that
13         significantly reduces cost per bit, best-in-class spectral efficiency, and
           a step function in modem performance. This win positions Gilat at the
14         forefront of ground networks for Non-Geo Stationary Orbit (NGSO)
15         constellations and as well as a prominent player for the new generation
           of HTS and VHTS GEO satellites.
16
17         26.   On February 19, 2020, Gilat announced its fourth quarter and full year
18 2019 financial results, including revenues of $78.3 million for the quarter, compared
19
   to $69.7 million for the fourth quarter of 2018, and GAAP operating income of $9.2
20
21 million, compared to $7.5 million in the fourth quarter of 2018.
22         27.   On January 29, 2020, Gilat and Comtech issued a joint press release
23
     announcing the Proposed Transaction, which states in relevant part:
24
25         MELVILLE, N.Y., and PETAH TIKVA, ISRAEL; January 29, 2020
           7:00 A.M. ET — Comtech Telecommunications Corp. (Nasdaq:
26         CMTL) (“Comtech”) and Gilat Satellite Networks Ltd. (Nasdaq: GILT;
27         TASE: GILT) (“Gilat”) jointly announced today that Comtech has
28
                                  8
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 9 of 22 Page ID #:9




 1         agreed to acquire Gilat in a cash and stock transaction for $10.25 per
           Gilat ordinary share of which 70% will be paid in cash and 30% in
 2         Comtech common stock, resulting in an enterprise value of
 3         approximately $532.5 million. Founded in 1987 with its headquarters
           in Israel, Gilat is a worldwide leader in satellite networking technology,
 4         solutions and services with market leading positions in the satellite
 5         ground station and in-flight connectivity solutions markets and deep
           expertise in operating large network infrastructures.
 6
 7         Based on Comtech’s fiscal year 2019 actual results and Gilat’s trailing
           twelve-month results through June 30, 2019, on a pro-forma basis,
 8         Comtech would have reported approximately $926.1 million of revenue
 9         with Adjusted EBITDA of approximately $130.2 million (see
           definition and reconciliation to GAAP financial measures in the table
10         below). The combined companies would employ approximately 3,000
11         people and offer best-in-class satellite technology, public safety and
           location technology and secure wireless solutions to commercial and
12         government customers around the world.
13
           Fred Kornberg, Chairman of the Board and CEO of Comtech, said, “I
14         am excited to have reached this agreement with Gilat and believe this
15         combination is beneficial to the stakeholders of both companies. The
           acquisition better positions Comtech to take advantage of key
16         marketplace trends, particularly the growing demand for satellite
17         connectivity and the enormous long-term opportunity set that is
           emerging in the secure wireless communications market. I believe that
18         the combination of accelerating satellite connectivity demand and the
19         increasing availability of low-cost satellite bandwidth, makes this a
           perfect time to unify Comtech and Gilat’s solutions and offer our
20         combined customers best-in-class platform-agnostic satellite ground
21         station technologies. Gilat is an exceptional business that has developed
           extraordinary technology and has a well-respected product portfolio
22         supported by strong research and development capabilities. I welcome
23         Gilat’s entire talented workforce to the Comtech family.”
24         Dov Baharav, Chairman of the Board of Gilat, said, “The Gilat Board
25         of Directors and management believe this highly strategic combination
           is compelling. It is an excellent outcome for our shareholders who
26         receive both cash and an equity interest in a strong company with a
27         broader range of products and the benefits of combined expertise and
28
                                  9
        COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 10 of 22 Page ID #:10




 1          resources that is well positioned to create future value against a highly
            favorable industry backdrop. I have long admired Comtech’s
 2          commitment to technology leadership and I firmly believe that
 3          employees will have expanded opportunities for career development.
            No doubt, the future will be very bright for Comtech and Gilat and all
 4          of our stakeholders.”
 5
            Key Strategic Benefits for Comtech Include:
 6
 7          Drives global market access by creating a world leader with combined
            pro-forma sales approaching nearly $1.0 billion annually;
 8
 9          Strengthens Comtech’s position as a leading supplier of advanced
            communication solutions, uniquely capable of servicing the expanding
10          need for ground infrastructure to support both existing and emerging
11          satellite networks;

12          Expands Comtech’s product portfolio with highly complementary
13          technologies, including Gilat’s high-performance TDMA-based
            satellite modems and its next generation solid-state amplifiers;
14
15          Broadens leadership position in the rapidly growing in-flight
            connectivity and cellular backhaul markets which are expected to
16          expand given the availability of lower-cost bandwidth and the adoption
17          of satellite technologies into the 5G cellular backhaul ecosystem;
18          Bolsters world-class research and development capabilities, enabling
19          Comtech to offer customers more complete end-to-end technology
            solutions;
20
21          Enhances ability to accelerate shareholder value creation by
            contributing to Comtech’s ongoing strategy to move toward higher
22          margin solutions and by increasing customer diversification
23          geographically and by market; and
24          Potentially offers increased liquidity for existing and new Comtech
25          shareholders, as Comtech plans to pursue a dual listing on the Nasdaq
            and Tel Aviv Stock Exchange (“TASE”) to become effective upon the
26          closing of the transaction.
27
28
                                   10
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 11 of 22 Page ID #:11




 1                                           ***

 2          Leadership and Business Structure
 3
            Fred Kornberg, Comtech’s Chairman of the Board and Chief Executive
 4          Officer (“CEO”) will continue in his role as CEO of the combined
 5          company. Michael Porcelain, Comtech’s Chief Operating Officer, who
            was promoted and named President of Comtech earlier today, will work
 6          hand-in-hand with both Comtech and Gilat employees to maximize the
 7          potential of the combined company. Michael Bondi will continue in his
            role as Chief Financial Officer (“CFO”) of the combined company.
 8          Comtech will continue to maintain its headquarters in Melville, New
 9          York.

10          Post-closing of the transaction, Gilat will become a wholly owned
11          subsidiary of Comtech and will maintain its well renowned and highly
            regarded brand. Gilat will continue to maintain its corporate
12          headquarters and research and development facility in Petah Tikva,
13          Israel under the leadership of Yona Ovadia, Gilat’s CEO and Adi
            Sfadia, Gilat’s CFO. Mr. Sfadia will also be assuming the role of Gilat’s
14          Chief Integration Officer, helping to plan a smooth acquisition and to
15          maximize shareholder value.

16          No Comtech or Gilat facility locations are expected to be closed as a
17          result of the transaction and each key business area is expected to
            continue to be led by its respective existing proven leadership teams
18          after the transaction closes.
19
            Transaction Structure and Terms
20
21          Under the terms of the agreement, unanimously approved by both
            companies’ Board of Directors, Gilat shareholders will receive total
22          consideration of $10.25 per share, comprised of $7.18 per share in cash
23          and 0.08425 of a share of Comtech common stock for each share of
            Gilat held.
24
25          The total consideration of $10.25 represents a premium of
            approximately 14.52% to Gilat’s 90-day volume-weighted average
26          trading price.
27
28
                                   11
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 12 of 22 Page ID #:12




 1          Upon completion of the transaction, Gilat’s shareholders will own
            approximately 16.1% of the combined company.
 2
 3 Insiders’ Interests in the Proposed Transaction
 4          28.    Gilat’s insiders are the primary beneficiaries of the Proposed
 5
      Transaction, not the Company’s public stockholders. The Board and the Company’s
 6
 7 executive officers are conflicted because they will have secured unique benefits for
 8 themselves from the Proposed Transaction not available to Plaintiff and the public
 9
      stockholders of Gilat.
10
11          29.    Gilat insiders stand to reap substantial financial benefits for securing

12 the deal with Comtech. In connection with the Proposed Transaction, the Board is
13
   paying a transaction bonus of $1,000,000 to the Company’s CEO Ovadia, and a
14
15 transaction bonus of $500,000 to the Company’s Chief Financial Officer (“CFO”),
16 Adi Sfadia (“Sfadia”).
17
         30. Moreover, according to the January 29, 2020 joint press release
18
19 announcing the Proposed Transaction, Ovadia and Sfadia will continue in their roles
20 upon consummation of the merger.
21
   The Registration Statement Contains Material Misstatements or Omissions
22
23          31.    The defendants caused to be filed a materially incomplete and
24 misleading Registration Statement with the SEC and disseminated it to Gilat’s
25
   stockholders. The Registration Statement misrepresents or omits material
26
27 information that is necessary for the Company’s stockholders to make an informed
28
                                   12
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 13 of 22 Page ID #:13




 1 decision whether to vote in favor of the Proposed Transaction.
 2          32.   Specifically, as set forth below, the Registration Statement fails to
 3
      provide Company stockholders with material information or provides them with
 4
 5 materially misleading information concerning: (i) the Company’s financial
 6 projections and the data and inputs underlying the financial valuation analyses that
 7
      support the fairness opinion provided by the Company’s financial advisor, Jefferies;
 8
 9 (ii) the background of the Proposed Transaction; and (iii) Gilat’s financial advisor’s
10 potential conflicts of interest.
11
   Material Omissions Concerning the Company’s Financial Projections and
12 Jefferies’ Financial Analyses
13
         33. The Registration Statement omits material information regarding
14
15 Company management’s financial projections.
16          34.   For example, the Registration Statement fails to disclose the
17
      Company’s net operating loss carryforwards over the projection period, for each of
18
19 the “Base Case” and “Upside Case” sets of projections.
20          35.   The Registration Statement also fails to disclose all line items
21
      underlying adjusted EBITDA and unlevered free cash flow, including tax-affected
22
23 adjusted EBITDA, stock-based compensation, changes in net working capital, and
24 capital expenditures.
25
          36. Additionally, the Registration Statement omits material information
26
27 regarding Jefferies’ financial analyses.
28
                                   13
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 14 of 22 Page ID #:14




 1          37.    The Registration Statement describes Jefferies’ fairness opinion and the

 2 various valuation analyses it performed in support of its opinion. However, the
 3
      description of Jefferies’ fairness opinion and analyses fails to include key inputs and
 4
 5 assumptions underlying these analyses. Without this information, as described
 6 below, Gilat’s public stockholders are unable to fully understand these analyses and,
 7
      thus, are unable to determine what weight, if any, to place on Jefferies’ fairness
 8
 9 opinion in determining whether to vote in favor of the Proposed Transaction.
10          38.    With respect to Jefferies’ Selected Public Companies Analysis for Gilat
11
      and Comtech and Selected Precedent Transactions Analysis, the Registration
12
13 Statement fails to disclose the individual multiples and financial metrics for each of
14 the companies and transactions analyzed by Jefferies, respectively.
15
         39. With respect to Jefferies’ Discounted Cash Flow Analysis, the
16
17 Registration Statement fails to disclose: (i) the value of the Company’s net operating
18 loss carryforwards over the projection period; (ii) the terminal values for the
19
   Company for each of the Base Case and Upside Case; (iii) quantification of Gilat’s
20
21 terminal year unlevered after-tax free cash flows; (iv) the implied terminal multiples
22 resulting from the analysis; and (v) quantification of the inputs and assumptions
23
   underlying the discount rates ranging from 8.0% to 9.0%.
24
25          40.    Without such undisclosed information, Gilat stockholders cannot
26 evaluate for themselves whether the financial analyses performed by Jefferies were
27
28
                                   14
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 15 of 22 Page ID #:15




 1 based on reliable inputs and assumptions or whether they were prepared with an eye
 2 toward ensuring that a positive fairness opinion could be rendered in connection with
 3
      the Proposed Transaction. In other words, full disclosure of the omissions identified
 4
 5 above is required in order to ensure that stockholders can fully evaluate the extent to
 6 which Jefferies’ opinion and analyses should factor into their decision whether to
 7
      vote in favor of or against the Proposed Transaction.
 8
 9          41.    The omission of this material information renders the statements in the

10 “Certain Unaudited Projections of Gilat” and “Opinion of Jefferies LLC” sections
11
   of the Registration Statement false and/or materially misleading in contravention of
12
13 the Exchange Act.
14 Material Omissions Concerning the Background of the Proposed Transaction
15
         42. The Registration Statement fails to disclose material information
16
17 concerning the background process leading to the Proposed Transaction.
18          43.    For example, the Registration Statement sets forth that Gilat entered
19
      into a confidentiality agreement with a party referred to as “Party B.”          The
20
21 Registration Statement, however, fails to disclose whether the confidentiality
22 agreement includes a “don’t-ask, don’t-waive” (“DADW”) standstill provision that
23
   is presently precluding Party B from submitting a topping bid for the Company.
24
25          44.    The failure to disclose the existence of DADW provisions creates the
26 false impression that any potential bidder who entered into a confidentiality
27
28
                                   15
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 16 of 22 Page ID #:16




 1 agreement could make a superior proposal for the Company.                If Party B’s

 2 confidentiality agreement contains a DADW provision, then that potential bidder
 3
      can only make a superior proposal by (i) breaching the confidentiality agreement—
 4
 5 since in order to make the superior proposal, it would have to ask for a waiver, either
 6 directly or indirectly; or by (ii) being released from the agreement, which if action
 7
      has been done, is omitted from the Registration Statement.
 8
 9          45.   Any reasonable Gilat stockholder would deem the fact that the most

10 likely topping bidders for the Company may be precluded from making a topping
11
   bid for the Company to significantly alter the total mix of information.
12
13        46. The omission of this information renders the statements in the

14 “Background of the Merger” section of the Registration Statement false and/or
15
   materially misleading in contravention of the Exchange Act.
16
17 Material Omissions Concerning Gilat’s Additional Financial Adviser’s Potential
   Conflicts of Interest
18
19       47. The Registration Statement fails to disclose material information
20 concerning the terms of engagements of the Company’s additional financial advisor,
21
   Quilty Analytics (“Quilty”).
22
23          48.   According to the Registration Statement, Gilat engaged Quilty “to
24 perform industry, operational and business due diligence on Comtech on Gilat’s
25
   behalf.” Registration Statement at 45. The Registration Statement fails, however,
26
27 to disclose the terms of Quilty’s engagement including the compensation it received
28
                                   16
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 17 of 22 Page ID #:17




 1 or will receive in connection with performing industry, operational and business due
 2 diligence on Comtech on Gilat’s behalf, whether Quilty has performed past services
 3
      for Gilat, Comtech or their respective affiliates, and any compensation received in
 4
 5 connection with such services.
 6          49.   Full disclosure of investment banker compensation and all potential
 7
      conflicts is required due to the central role played by investment banks in the
 8
 9 evaluation, exploration, selection, and implementation of strategic alternatives.
10          50.   The omission of this material information renders the statements in the
11
      “Background of the Merger” section of the Registration Statement false and/or
12
13 materially misleading in contravention of the Exchange Act.
14          51.   The Individual Defendants were aware of their duty to disclose the
15
      above-referenced omitted information and acted negligently (if not deliberately) in
16
17 failing to include this information in the Registration Statement. Absent disclosure
18 of the foregoing material information prior to the stockholder vote on the Proposed
19
   Transaction, Plaintiff and the other stockholders of Gilat will be unable to make an
20
21 informed voting decision in connection with the Proposed Transaction and are thus
22 threatened with irreparable harm warranting the injunctive relief sought herein.
23
                                CLAIMS FOR RELIEF
24
25                                         Count I
26 Claims Against All Defendants for Violations of Section 14(a) of the Exchange
27             Act and SEC Rule 14a-9 Promulgated Thereunder
28
                                   17
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 18 of 22 Page ID #:18




 1
            52.    Plaintiff repeats and realleges the preceding allegations as if fully set
 2
 3 forth herein.
 4          53.    During the relevant period, defendants disseminated the false and
 5
      misleading Registration Statement specified above, which failed to disclose material
 6
 7 facts necessary to make the statements made, in light of the circumstances under
 8 which they were made, not misleading in violation of Section 14(a) of the Exchange
 9
      Act and SEC Rule 14a-9 promulgated thereunder.
10
11          54.    By virtue of their positions within the Company, the defendants were

12 aware of this information and of their duty to disclose this information in the
13
   Registration Statement. The Registration Statement was prepared, reviewed, and/or
14
15 disseminated by the defendants. It misrepresented and/or omitted material facts,
16 including material information about the Company’s financial projections, the data
17
   and inputs underlying the financial valuation analyses that support the fairness
18
19 opinion provided by the Company’s financial advisor, Jefferies, the background of
20 the Proposed Transaction, and Gilat’s additional financial advisor’s potential
21
   conflicts of interest. The defendants were at least negligent in causing the filing of
22
23 the Registration Statement with these materially false and misleading statements.
24          55.    The omissions and false and misleading statements in the Registration
25
      Statement are material in that a reasonable stockholder will consider them important
26
27 in making a voting decision on the Proposed Transaction.
28
                                   18
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 19 of 22 Page ID #:19




 1          56.       By reason of the foregoing, defendants violated Section 14(a) of the

 2 Exchange Act and SEC Rule 14a-9 promulgated thereunder.
 3
            57.       Because of the false and misleading statements in the Registration
 4
 5 Statement, Plaintiff is threatened with irreparable harm, rendering money damages
 6 inadequate.         Therefore, injunctive relief is appropriate to ensure defendants’
 7
      misconduct is corrected.
 8
 9                                           COUNT II

10                       Claims Against the Individual Defendants for
11                       Violations of Section 20(a) of the Exchange Act

12          58.       Plaintiff repeats and realleges the preceding allegations as if fully set
13
      forth herein.
14
15          59.       The Individual Defendants acted as controlling persons of Gilat within

16 the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of
17
   their positions as officers and/or directors of Gilat and participation in and/or
18
19 awareness of the Company’s operations and/or intimate knowledge of the false
20 statements contained in the Registration Statement, they had the power to influence
21
   and control and did influence and control, directly or indirectly, the decision-making
22
23 of the Company, including the content and dissemination of the various statements
24 that Plaintiff contends are false and misleading.
25
          60. Each of the Individual Defendants was provided with or had unlimited
26
27 access to copies of the Registration Statement alleged by Plaintiff to be misleading
28
                                   19
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 20 of 22 Page ID #:20




 1 prior to and/or shortly after these statements were issued and had the ability to
 2 prevent the issuance of the statements or cause them to be corrected.
 3
            61.    In particular, each of the Individual Defendants had direct and
 4
 5 supervisory involvement in the day-to-day operations of the Company, and,
 6 therefore, is presumed to have had the power to control and influence the particular
 7
      transactions giving rise to the violations as alleged herein, and exercised the same.
 8
 9 The Registration Statement at issue contains the unanimous recommendation of the
10 Individual Defendants to approve the Proposed Transaction. They were thus directly
11
   involved in the making of the Registration Statement.
12
13       62. In addition, as the Registration Statement sets forth at length, and as

14 described herein, the Individual Defendants were each involved in negotiating,
15
   reviewing, and approving the Proposed Transaction. The Registration Statement
16
17 purports to describe the various issues and information that they reviewed and
18 considered—descriptions the Company directors had input into.
19
         63. By virtue of the foregoing, the Individual Defendants have violated
20
21 Section 20(a) of the Exchange Act.
22          64.    As set forth above, the Individual Defendants had the ability to exercise
23
      control over and did control a person or persons who have each violated Section
24
25 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder, by their
26 acts and omissions as alleged herein. By virtue of their positions as controlling
27
28
                                   20
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 21 of 22 Page ID #:21




 1 persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.
 2 As a direct and proximate result of defendants’ conduct, Gilat’s stockholders will be
 3
      irreparably harmed.
 4
 5                                 PRAYER FOR RELIEF

 6          WHEREFORE, Plaintiff demands judgment and preliminary and permanent
 7
      relief, including injunctive relief, in his favor on behalf of Gilat, and against
 8
 9 defendants, as follows:
10          A.     Preliminarily and permanently enjoining defendants and all persons
11
      acting in concert with them from proceeding with, consummating, or closing the
12
13 Proposed Transaction;
14          B.     In the event defendants consummate the Proposed Transaction,
15
      rescinding it and setting it aside or awarding rescissory damages to Plaintiff;
16
17          C.     Awarding Plaintiff the costs of this action, including reasonable
18 allowance for Plaintiff’s attorneys’ and experts’ fees; and
19
         D.    Granting such other and further relief as this Court may deem just and
20
21 proper.
22                                     JURY DEMAND
23
            Plaintiff demands a trial by jury on all claims and issues so triable.
24
25
26
27
28
                                   21
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-02774-AB-MRW Document 1 Filed 03/25/20 Page 22 of 22 Page ID #:22




 1     Dated: March 25, 2020                      WEISSLAW LLP

 2
 3                                          By:
                                                  Joel E. Elkins
 4                                                9107 Wilshire Blvd., Suite 450
 5                                                Beverly Hills, CA 90210
                                                  Telephone: 310/208-2800
 6                                                Facsimile: 310/209-2348
 7                                                        -and-
                                                  Richard A. Acocelli
 8                                                1500 Broadway, 16th Floor
 9                                                New York, NY 10036
                                                  Telephone: 212/682-3025
10                                                Facsimile: 212/682-3010
11
                                                  Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   22
         COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
